Citation Nr: 1502480	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  08-23 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for hyperkeratosis of the right foot.

2.  Entitlement to an evaluation in excess of 10 percent for hyperkeratosis of the left foot.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to May 1976.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.

The Veteran testified before the undersigned Acting Veterans Law Judge at an October 2010 Board hearing conducted at the RO.  A transcript of the hearing has been associated with the electronic claims file.

In a June 2014 Board decision, the Board remanded the case for further evidentiary development.  In a November 2014 supplemental statement of the case (SSOC), the RO denied the claims, and the case is back before the Board for further appellate proceedings.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains VA treatment records dated from June 2008 to March 2012.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The Board notes that, during an August 2014 VA examination, the Veteran confirmed working full time; consequently, this case does not raise a claim for a total disability rating based upon individual unemployability.


FINDINGS OF FACT

1.  The Veteran's hyperkeratosis of the right foot is manifested by pain on standing or walking.  It does not involve any exposed area, and is limited to less than one percent of the entire body; the disorder does not require topical or systemic therapy, involve deep or nonlinear scarring, cause limitation of motion, or involve more than two painful or unstable scars.

2.  The Veteran's hyperkeratosis of the left foot is manifested by pain on standing or walking.  It does not involve exposed area, and is limited to less than one percent of the entire body; the disorder does not require topical or systemic therapy, involve deep or nonlinear scarring, cause limitation of motion, or involve more than two painful or unstable scars.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for hyperkeratosis of the right foot have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 7804 (2008, 2014).

2.  The criteria for an evaluation in excess of 10 percent for hyperkeratosis of the left foot have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 7804 (2008, 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Concerns

As was alluded to in the Introduction, the Board remanded the Veteran's claims in June 2014 for additional evidentiary development.  In particular, the Board instructed the RO to obtain any outstanding treatment records and to schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected bilateral foot hyperkeratosis.  

The RO obtained all outstanding VA treatment records.  Additionally, in August 2014, the RO provided the Veteran with a VA examination for his service-connected bilateral foot hyperkeratosis.  The RO readjudicated the Veteran's claims for increased ratings in a November 2014 SSOC.  

Thus, the Board's prior remand instructions have been complied with for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements concern the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication Vazquez-Flores notice by letter dated in May 2008.  The Veteran was notified of the evidence needed to substantiate the claims for an increased rating as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, during the appeal period, the Veteran was afforded VA examinations in June 2008, February 2013, and August 2014.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Thus, with respect to the Veteran's claims, there is no additional evidence which needs to be obtained.  

As part of the duty to assist, the Veteran was afforded a Board hearing pursuant to his request.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge of the Board or local Decision Review Officer (DRO) at the RO chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue, and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  The Board finds that the Board hearing was sufficiently thorough; during the hearing, the undersigned effectively outlined the issues on appeal and suggested that any evidence that may be advantageous to the Veteran's position be submitted.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the hearing.

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

III.  Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected bilateral foot hyperkeratosis is currently rated as 10 percent disabling for each foot.  Under Diagnostic Code (DC) 7819 for benign neoplasms of the skin, the disability is to be rated as a scar. The Board notes that the Veteran is currently rated under DC 7899-7804.  See December 2008 rating decision code sheet; see generally 38 C.F.R. § 4.27 (preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen).  The Board also notes that the RO appears to have also considered the current 38 C.F.R. § 4.118, DC 7804.  See November 2014 SSOC.  

The criteria for ratings under DC 7800-7805 were amended effective October 23, 2008.  The Board is required to consider the Veteran's claim in light of both the former and revised standards to determine whether an increased rating for his skin condition is warranted.  However, VA's Office of General Counsel has determined that the amended rating criteria, if more favorable to the claim, can be applied only prospectively for periods from and after the effective date of the regulatory change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g); and 38 C.F.R. § 3.114.

As an initial matter, DC 7800 requires involvement of the head, face, or neck, which is not at issue here.

Prior to October 23, 2008, 38 C.F.R. § 4.118, DC 7804 provided that superficial scars painful on examination warranted a maximum 10 percent evaluation.  

Higher evaluations were warranted under DC 7801 for scars other than of the face, head, or neck if they were deep or caused limited motion. Specifically, a scar that is deep or that causes limited motion in an area or areas exceeding 12 square inches (77 square centimeters) warranted a 20 percent rating, in an area or areas exceeding 72 square inches (465 square centimeters) warranted a 30 percent rating, and in an area or areas exceeding 144 square inches (929 square centimeters) warranted a 40 percent rating.

A 10 percent evaluation was warranted under DC 7802 for scars other than of the face, head, or neck that were superficial and did not cause limited motion if they were in an area or areas greater than 144 square inches, and under DC 7803 for superficial, unstable scars.  Moreover, scars could also be rated based on limitation of function of the affected part under DC 7805.  Here, this would be the Veteran's feet.  In this regard, the Board has considered whether evaluations in excess of 10 percent are warranted under DC 5284, foot injuries, other.  Under this regulatory provision, a rating of 10 percent is warranted for a moderate foot injury; a rating of 20 percent is warranted for a moderately severe foot injury; and a rating of 30 percent is warranted for a severe foot injury.

The revised version of DC 7804 provides that one or two painful or unstable scars warrant a 10 percent evaluation, three or four scars that are unstable or painful warrant a 20 percent evaluation, and five or more scars that are unstable or painful warrant a 30 percent evaluation.  The revised DC 7801 similarly provides for higher evaluations for scars other than of the face, head, or neck if they are deep and nonlinear.  The revised DC 7805 provides that any disabling effects not considered in a rating provided under DCs 7800-7804 are to be considered under an appropriate diagnostic code.

The Board has also considered whether any other diagnostic codes are applicable to assign evaluations in excess of 10 percent for the Veteran's bilateral foot hyperkeratosis.  In particular, a disability rating for diseases of keratinization is assigned under 38 C.F.R. § 4.118, DC 7824.  Under DC 7824, a noncompensable rating is warranted for a disability requiring no more than topical therapy during the past twelve-month period.  A 10 percent rating is warranted for localized or episodic cutaneous involvement and intermittent systemic medication, such as immunosuppressive retinoids, for a total duration of less than six weeks during the past twelve-month period.  A 30 percent rating requires either generalized cutaneous involvement or systemic manifestations, and; intermittent systemic medication, such as immunosuppressive retinoids, for a total duration of six weeks or more, but not constantly, during the past twelve-month period.  The maximum potential rating, 60 percent, requires a showing of either generalized cutaneous involvement or systemic manifestations, and; constant or near-constant systemic medication, such as immunosuppressive retinoids, during the past twelve-month period.  38 C.F.R. § 4.118, DC 7824 (2014).

Finally, under DC 7806, a noncompensable rating is warranted where the skin disorder affects less than 5 percent of the entire body or less than 5 percent of exposed areas; and no more than topical therapy is required in the past 12-month period.  A 10 percent evaluation requires at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation is warranted where 20 to 40 percent of the entire body is affected, or 20 to 40 percent of exposed areas are affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 (2014).

IV.  Factual Background and Analysis

The Veteran seeks evaluations in excess of 10 percent for his service-connected bilateral foot hyperkeratosis.  He contends that his symptomatology is more severe than reflected by the criteria associated with his current assigned disability rating.  

In an Aetna Life Insurance attending physician statement for the Veteran's short-term disability claim dated in April 2008, it was noted that the Veteran had multiple callosities on his feet.  The Veteran indicated that these callosities were painful.  The primary diagnosis was intractable plantar hyperkeratosis of the bilateral feet.  In a return to work authorization dated in May 2008, a physician noted that the Veteran was on medical leave since March 2008 due to foot pain from his callosities.  He noted that the Veteran could not walk or stand for long periods of time due to this pain.

In a VA treatment record dated in April 2008, the Veteran reported that he had not worked since March 2008 due to painful callosities on both of his feet.  He noted that he had returned to work in May 2008.  The assessment was bilateral foot callosities.  In subsequent VA treatment records, the Veteran complained of painful callosities on the bottom of his feet; the podiatrist trimmed the callosities.  In a June 2008 VA treatment record, it was noted that the Veteran had multiple intractable plantar keratosis (IPKs) on his bilateral feet, with the fifth metatarsal being the most painful.

On VA examination in June 2008, the Veteran reported constant pain in both feet that would sometimes wake him at night.  The examiner noted the Veteran was also diagnosed with pes planus, which was not service-connected.  The Veteran reported that he had shoe inserts made for him, but he does not use them because they make his shoes fit too tightly.  The examiner noted two calluses under the fifth metatarsals bilaterally there were very tender on palpation.  He also noted numerous other calluses on both feet that were not tender on palpation.  The examiner indicated that the Veteran's hyperkeratosis involved two to three percent of the total body surface, and no exposed area.  The diagnosis was bilateral foot hyperkeratosis, mild.

During the Veteran's October 2010 Travel Board hearing, he testified that he was put on a medical profile at work.  He noted that he he had to change positions from a walking position to one that involved driving a forklift.  He testified that he had lost all the cushion in his feet.  He indicated that his callosities were very painful.  The Veteran noted that his treatment involved soaks at home and herbal medication.  He indicated that he did not really see a doctor for his hyperkeratosis as it would not help.  He indicated that he had special insoles made as well.  He denied the use of special shoes or braces.  The Veteran's wife also testified as to the Veteran's bilateral foot hyperkeratosis symptomatology.

In a May 2012 VA treatment record, the Veteran complained of very painful calluses on the bottom of both feet.  He requested new inserts.  The podiatrist noted IPKs plantar to the left first and fifth metatarsal heads and the right fifth metatarsal head.  The podiatrist noted that the left fifth was the most painful.  The podiatrist noted non-painful callosities on the heels.  Otherwise, the skin was intact.  The podiatrist performed paring of the Veteran's callosities.  

On VA examination in February 2013, the examiner noted a diagnosis of bilateral plantar hyperkeratosis.  The examiner noted tender hyperkeratosis at the fifth metatarsal on both feet and the left first metatarsal foot.  The examiner also noted other non-tender small callosities.  The examiner noted that the Veteran did not have any systemic manifestations due to his hyperkeratosis.  He indicated that the Veteran had not been treated with any oral or topical medications in the past 12 months for his hyperkeratosis.  The examiner indicated that the Veteran had not had any debilitating or non-debilitating episodes in the past 12 months due to his hyperkeratosis.  He indicated that the Veteran's hyperkeratosis affected zero percent  exposed area, and less than one percent of the Veteran's total body area.  The examiner further indicated that the Veteran's hyperkeratosis did not impact his ability to work.

In a May 2013 VA treatment record, the Veteran was seen for painful callosities on his bilateral feet.  He requested new shoe inserts.

On VA examination in August 2014, the examiner noted a diagnosis of hyperkeratosis.  The examiner found that the Veteran did not have any systemic manifestations due to his hyperkeratosis.  He found that the Veteran had not been treated with any oral or topical medications in the past 12 months for his hyperkeratosis.  The examiner indicated that the Veteran had not had any debilitating or non-debilitating episodes in the past 12 months due to his hyperkeratosis.  The examiner found that the Veteran's reported symptoms were confined to pain on standing or walking.  He indicated that functionally, there was a limitation for prolonged standing or walking of less than two hours at a time; however, this was accommodated by ordinary workplace breaks.  The examiner did not find any instability.  He indicated that the most painful callosity was over the plantar surface of the left first metatarsal head, which extended onto the proximal plalanx.  He noted that less painful callosities were on the left fifth metatarsal and right first and fifth metatarsal heads.  The examiner noted that the right first metatarsal head callosity was barely discernable on inspection, and was non-tender.  The examiner noted that the callosities on the Veteran's heels were non-painful.  The examiner indicated that none of the lesions were unstable, and they were all covered by skin.  He noted three callosities on the left, and three on the right, including the heel areas.  The examiner noted that the total combined areas involved amounted to less than eight square centimeters.  He indicated that the Veteran's hyperkeratosis affected zero percent exposed area, and less than one percent of the Veteran's total body area.  The examiner found that there were no medications currently prescribed or used specifically for the hyperkeratosis of the feet.  He noted that the Veteran reported self-treatment of paring the callosities and working through the pain, but denied taking any analgesics.

After a full review of the record, the Board concludes that evaluations in excess of 10 percent are not warranted for the Veteran's service-connected bilateral foot hyperkeratosis.  

With respect to DC 7801, the evidence of record does not reflect that the Veteran has had any sort of scar on the feet related to his hyperkeratosis that is deep or causes limited motion, either currently or during a period of flare up.  While the Veteran has complained of pain and limitation of motion in his left little toe, an April 2007 VA examiner specifically found that the Veteran's hammertoe disability and subsequent surgery were not related to the Veteran's service-connected bilateral foot hyperkeratosis.  As such, this diagnostic code is inapplicable. A higher rating is not warranted under the revised version of DC 7801 unless the scars or callosities are deep and nonlinear or superficial and nonlinear, which has not been shown. 

With respect to DC 7802, there is no indication in the medical evidence of record that the Veteran has had callosities that are 144 square inches during a period of flare.  Therefore, this diagnostic code is inapplicable. 

With respect to DC 7803, the August 2014 VA examiner specifically noted that the Veteran's hyperkeratosis callosities were not "unstable," and the skin integrity of the feet remained healthy and intact.  Therefore, this diagnostic code is also inapplicable. 

DC 7804 award a 10 percent evaluation for a superficial scar that is painful upon examination.  38 C.F.R. § 4.118, DC 7804 (prior to October 23, 2008).  This is the maximum evaluation available under the DC 7804 criteria in effect prior to October 23, 2008.  Therefore, as the Veteran is already receiving 10 percent ratings under this diagnostic code for his service-connected bilateral foot hyperkeratosis, an increased rating is not available under this diagnostic code.  Moreover, under the revised version of DC 7804, there must be three or four scars that are unstable or painful to warrant a rating in excess of 10 percent.  Here, the evidence does not show that the Veteran has more than two scars or callosities on each foot that are unstable or painful.  At most, the Veteran has had two painful callosities on each foot during examination.  For example, the June 2008 VA examiner noted two callosities under the fifth metatarsals bilaterally that were very tender on palpation; the February 2013 VA examiner noted tender hyperkeratoses at the fifth metatarsal on both feet and the left first metatarsal foot; and the August 2014 VA examiner found two painful callosities on each foot.  Although the Veteran had numerous other callosities on his bilateral feet, the examiners noted that these were all non-tender.

With respect to DC 7805 pertaining to limitation of function of the body part affected - in this case the feet - the Board also finds that the Veteran is not entitled to evaluations in excess of 10 percent under DC 5284 for foot injury.  Evaluations in excess of the 10 percent assigned under these criteria contemplates foot disabilities that are at least moderately severe.  Despite the Veteran's complaints of pain on standing and walking, the weight of the evidence shows that the overall level of disability associated with his service-connected foot disabilities is not moderately severe.  On the contrary, in the June 2008 VA examination, the examiner found that the Veteran's bilateral foot hyperkeratosis was mild in severity.  Moreover, the August 2014 VA examiner found that the Veteran's reported symptoms were confined to pain on standing or walking.  The August 2014 examiner further indicated that functionally, the Veteran had a limitation for prolonged standing or walking of less than two hours at a time; however, this was accommodated by ordinary workplace breaks.  Therefore, the Board finds that the Veteran's overall disability picture more nearly approximates that of a moderate disability of each foot, and the Veteran is not entitled to a higher 20 percent disability rating under DC 5284 for either foot.  

The Board has also considered whether any other diagnostic codes are applicable to assign evaluations in excess of 10 percent for the Veteran's bilateral foot hyperkeratosis.  

A disability rating for diseases of keratinization is assigned under 38 C.F.R. § 4.118, DC 7824.  However, the Board finds that evaluations in excess of 10 percent for the Veteran's bilateral foot hyperkeratosis are not warranted under DC 7824.  To meet the next higher 30 percent evaluation under this DC, the Veteran must require either generalized cutaneous involvement or systemic manifestations, and; intermittent systemic medication, such as immunosuppressive retinoids, for a total duration of six weeks or more, but not constantly, during the past twelve-month period.  See 38 C.F.R. § 4.118.  As there are no systemic manifestations of the hyperkeratosis or any intermittent systemic medications required for the hyperkeratosis, this diagnostic code is not for application.  See February 2013 and August 2014 VA examination reports.

Finally, with respect to DC 7806, to meet the next higher 30 percent evaluation under this diagnostic code, 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas must be affected; or the Veteran must require systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  See 38 C.F.R. § 4.118.  The Board finds that evaluations in excess of 10 percent for the Veteran's bilateral foot hyperkeratosis are not warranted under DC 7806.  Specifically, the June 2008 VA examiner found that only two to three percent of total body area and zero percent of exposed area was affected by the Veteran's hyperkeratosis.  The February 2013 and August 2014 VA examiners found that less than one percent of total body area and zero percent of exposed area was affected by the Veteran's hyperkeratosis, and the Veteran did not require any systemic therapy for his hyperkeratosis.

The Board finds that there are no relevant skin diagnostic code sections for consideration in rating the severity of the Veteran's service-connected bilateral foot hyperkeratosis, other than those which have already been discussed above.  Additionally, there are no other diagnostic criteria apart from the skin diagnostic codes under which the Veteran could obtain evaluations in excess of 10 percent or  separate compensable evaluations for his service-connected bilateral foot hyperkeratosis.  

While the Veteran is competent to report that his disability is worse than presently evaluated, whether a disability has worsened sufficiently to meet the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Although the Veteran believes he meets the criteria for a higher disability rating, his complaints and the medical findings do not meet the schedular requirements for evaluations in excess of 10 percent as explained and discussed above.  

Accordingly, the Board finds the criteria for disability ratings in excess of 10 percent for the Veteran's bilateral foot hyperkeratosis have not been met.

V.  Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the record reflects that the manifestations of the Veteran's bilateral foot hyperkeratosis are specifically contemplated by the schedular criteria.  For instance, the Veteran's service-connected bilateral foot hyperkeratosis is manifested by tender and non-tender callosities on the bottom of his feet and heels, which cause painful standing and walking.  The ratings assigned contemplate these impairments.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  







ORDER

Entitlement to an evaluation in excess of 10 percent for hyperkeratosis of the right foot is denied.

Entitlement to an evaluation in excess of 10 percent for hyperkeratosis of the left foot is denied.





____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


